By the Court:
We take the distinction to be, that where the sureties have notice of the suit, and may, or do make defense, the judgment against the principal is conclusive against them. Where such notice is not given, the judgment against the ^principal is prima facie only. It may be impeached for Collusion, or for mistake. But, until so impeached, it is sufficient to entitle the ¡plaintiff to recover the amount for which it is rendered. This court have so ruled in the case of Commissioners of Brown Co. v. Butt, in error, 2 Ohio, 347. And we see no reason to be dissatisfied with the opinion then given. In this case no evidence was offered by the defendants. The motion for a new assessment of damages is overruled.